DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the after final response filed 9/24/20.
The application is a continuation of application 13/767,820, filed 02/14/2013, which now US patent #10,133,342.
In light of applicant’s amendment, the double patenting rejection has been withdrawn.
In light of applicant’s amendment/argument, previous claim rejections under 35 USC 103 with respect to claims 1-30 have been withdrawn.
Claims 1-30 are pending with claims 1, 10, and 22 as independent claims.
This action is made Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,133,342 in view of Kim et al. (US ) in view of Berenson et al. (US 2013/0265222, filed 07/05/2012, hereinafter as Berenson). 
The patent does not explicitly disclose the terms and/or phrases such as “overlapped/occluded AR object by another AR object” as recited in claims 1, 10, 20, 22, and 31. However, Kim, in an analogous art, discloses in [0088 and 0092] “an AR display 1210 before enlargement shows that an area where objects are densely disposed and overlapped is set as a complex area 1212.” A complex area defined by user input may display overlapping AR objects, such as the hospital icon and the convenience icon store, as illustrated in window 1210 in fig. 12. 
The patent does not explicitly disclose “the first AR object and the second AR object are displayed in the ROI at a same time” as recited in claims 6, 15, and 27. However, Kim discloses in [0092] the AR objects, hospital convenience store, that overlapping in window 1210 may be displayed fully in window 1220. See fig. 12. The AR objects may be associated with real world environment objects or a real image of buildings such as the buildings in fig. 7. See Kim [0005]. 
The patent does not explicitly disclose “mobile device
The patent does not explicitly disclose the limitation “camera” as recited in claims 5, 14, 21, and 26. However, Berenson, in an analogous art, discloses in [0026-0027] “Device 24 or a separate camera (not shown in the figures) may also capture video images of the scene. The information captured by device 24 is processed by computer 26, which drives a display 28 so as to present and manipulate on-screen interactive objects 38…The term " 3D map" refers to a set of 3D coordinates measured, by way of example, with reference to a generally horizontal X -axis 32 in space, a generally vertical Y -axis 34 in space and a depth Z -axis 36 in space, based on device 24…as user 22 moves hand 30 along Z -axis 36 and an X-Y plane 40, computer 26 is configured to process the inputs received from the user”. A hand gesture, along the z-axis, may be recognized by a camera or device 24 to manipulate object on the scene may be captured by device 24 or a separate camera. 
The patent does not explicitly disclose “a third input associated with a third gesture performed by the user of the device… selecting, by the device based on the third input, a third AR object for display from the plurality of displayable AR objects associated with the physical object”. However, the patent discloses “selecting, based on a third gesture, a first AR object or a second AR object from the one or more AR objects associated with the subset of the plurality of targets within the second ROI, the third gesture being performed by a second movement of the at least one hand of the user in a third dimension relative to the two-dimensional plane, wherein the first AR object is selected for display within the second shape when the at least one hand of the user is moved 
Accordingly, a nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim would have been obvious over the reference claims.

The application 
The patent 
1. A method for selecting an Augmented Reality (AR) object on a device, comprising:



obtaining, by the device, a first input associated with a first gesture performed by a user of the device in a scene, the first input identifying a physical object out of a plurality of physical objects within the scene, the physical object being 




displaying, by the device, a first AR object from the plurality of displayable AR objects associated with the physical object, wherein at least a portion of the first AR object [overlaps] at least a portion of a second AR object associated with the physical object;


obtaining, by the device, a second input associated with a second gesture performed by the user of the device in the scene, the second gesture performed in a direction toward the physical object in the scene in a third dimension relative to a two-dimensional plane of a region-of-interest (ROI) including the physical object within the one or more images of the scene, the ROI being based on the first input; and









selecting, by the device based on the second input, the second AR object, the second AR object being selected for display from the plurality of displayable AR objects associated with the physical object.


[. . .]

defining a second ROI based on a second gesture, the second gesture being performed by a first movement of the at least one hand of the user, wherein the second ROI is defined within the display area displaying the one or more 

. . . 
selecting one or more AR objects for display within the second shape outlining the second ROI based on a subset of the plurality of targets being within the second ROI, the one or more AR objects being associated with the subset of the plurality of targets within the second ROI; 


selecting, based on a third gesture, a first AR object or a second AR object from the one or more AR objects associated with the subset of the plurality of targets within the second ROI, the third gesture being performed by a second movement of the at least one hand of the user in a third dimension relative to the two-dimensional plane, wherein the first AR object is selected for display within the second shape when the at least one hand of the user is moved to a first depth relative to the two-dimensional plane, and wherein the second AR object is selected for display within the second shape when the at least one hand of the user is moved to a second depth relative to the two-dimensional plane, the first depth being different from the second depth; and 

displaying, on the HMD, the first AR object or the second AR object in association with a first target of the subset of the plurality of targets based on the third gesture.


2. The method of claim 1, wherein the second AR object is selected for display from the plurality of displayable AR at a first depth relative to the two-dimensional plane in the direction toward the physical object.

a first depth relative to the two-dimensional plane, and wherein the second AR object is selected for display within the second shape when the at least one hand of the user is moved to a second depth relative to the two-dimensional plane, the first depth being different from the second depth


obtaining, by the device, a third input associated with a third gesture performed by the user of the device, the third gesture being performed in the third dimension relative to the two-dimensional plane in the direction toward the physical object;

selecting, by the device based on the third input, a third AR object for display from the plurality of displayable AR objects associated with the physical object, wherein the third AR object is selected when the third gesture is made at a second depth relative to the two-dimensional plane in the direction toward the physical object, the first depth being different from the second depth; and

displaying, by the device, the third AR object.

Rejected based on obviousness analysis above in view of the teachings of the Kim reference. Kim teaches displaying at least three overlapping AR objects on a view of a real environment. At least three overlapped AR objects may be displayed in complex area 1212 in view 1210 in fig. 12.
4. The method of claim 1, wherein the second gesture includes movement of at least one hand of the user in the third dimension.
3. The method of claim 2, wherein the second movement for selecting the first AR object or the second AR object for display comprises of moving the two hands in the third dimension.
5. The method of claim 4, wherein the at least one hand of the user is observed in a field of view of a camera of the device during the second gesture.
1. A method for selecting an Augmented Reality (AR) object on a head mounted device (HMD) comprising: defining a first Region-of-Interest (ROI) based on a first gesture of at least one hand of a user in a field of view of the HMD, wherein at least 
at a same time, and wherein a position of the first AR object is displayed relative to a position of the second AR object based on a depth of the second gesture.
Rejected based on obviousness analysis above in view of the teachings of the Kim reference. Kim teaches displaying at least three overlapping AR objects on a view of a real environment. At least three overlapped AR objects may be displayed in complex area 1212 in view 1210 in fig. 12.
7. The method of claim 6, wherein the position of the first AR object is displayed relative to the position of the second AR object based on a change in depth between the first gesture and the second gesture.
From claim 1: wherein the first AR object is selected for display within the second shape when the at least one hand of the user is moved to a first depth relative to the two-dimensional plane, and wherein the second AR object is selected for display within the second shape when the at least one hand of the user is moved to a second depth relative to the two-dimensional plane, the first depth being different from the second depth
8. The method of claim 1, wherein the first gesture defining the ROI is performed by at least one hand of the user.
From claim 1: defining a second ROI based on a second gesture, the second gesture being performed by a first movement of the at least one hand of the user,
9. The method of claim 8, wherein the second gesture for selecting the second AR object for display includes moving the at least one hand in the third dimension.
From claim 1:  wherein the first AR object is selected for display within the second shape when the at least one hand of the user is moved to a first depth relative to the two-dimensional plane, and wherein the second AR object is selected for display within the second shape when the at least one hand of the user is moved to a second depth relative to the two-dimensional plane, the first depth being different from the second depth



10. An apparatus for selecting an Augmented Reality (AR) object, the apparatus comprising:






obtain a first input associated with a first gesture performed by a user in a scene,
the first input identifying a physical object out of a plurality of physical objects within the scene, the physical object being associated with a plurality of displayable AR objects;





select a first AR object for display from the plurality of displayable AR objects
associated with the physical object, wherein at least a portion of the first AR object [overlaps] at least a portion of a second AR object associated with the physical object;

obtain a second input associated with a second gesture performed by the user
in the scene, the second gesture performed in a direction toward the physical object in the scene in a third dimension relative to a two-dimensional plane of a region-of-interest (ROI) including the physical object within the one or more images of the scene,
the ROI being based on the first input; and










select, based on the second input, the second AR object, the second AR object being selected for display from the
plurality of displayable AR objects associated with the physical object.


[…]

define a second ROI based on a second gesture, the second gesture being performed by a first movement of the at least one hand of the user, wherein the second ROI is defined within the display area displaying the one or more images of the scene captured by the HMD, and wherein the second ROI is a reduced-size region that is smaller than the first ROI; 

…
select one or more AR objects for display within the second shape outlining the second ROI based on a subset of the plurality of targets being within the second ROI, the one or more AR objects being associated with the subset of the plurality of targets within the second ROI; 

select, based on a third gesture, a first AR object or a second AR object from the one or more AR objects associated with the subset of the plurality of targets within the second ROI, the third gesture being performed by a second movement of the at least one hand of the user in a third dimension relative to the two-dimensional plane, wherein the first AR object is selected for display within the second shape when the at least one hand of the user is moved to a first depth relative to the two-dimensional plane, and wherein the second AR object is selected for display within the second shape when the at least one hand of the user is moved to a second depth relative to the two-dimensional plane, the first depth being different from the second depth; and 

the second AR object in association with a first target of the subset of the plurality of targets based on the third gesture.


11. The apparatus of claim 10, wherein the second AR object is selected for display from the plurality of displayable AR objects when the second gesture is
made at a first depth relative to the two-dimensional plane in the direction toward the physical object.
From claim 14
wherein the first AR object is selected for display within the second shape when the at least one hand of the user is moved to a first depth relative to the two-dimensional plane, and wherein the second AR object is selected for display within the second shape when the at least one hand of the user is moved to a second depth relative to the two-dimensional plane, the first depth being different from the second depth;
12. The apparatus of claim 11, wherein the processor is further configured to:

obtain a third input associated with a third gesture performed by the user, the third gesture being performed in the third dimension relative to the two-dimensional plane in the direction toward the physical object; and

select, based on the third input, a third AR object for display from the plurality of
displayable AR objects associated with the physical object, wherein the third AR object is selected when the third gesture is made at a second depth relative to the two-dimensional plane in the direction toward the physical object, the first depth being different from the second depth.


Rejected based on obviousness analysis above in view of the teachings of the Kim reference. Kim teaches displaying at least three overlapping AR objects on a view of a real environment. At least three overlapped AR objects may be displayed in complex area 1212 in view 1210 in fig. 12.
13. The apparatus of claim 10, wherein the second gesture includes movement of at least one hand of the user in the third dimension.
16. The HMD of claim 15, wherein the second movement for selecting the first AR object or the second AR object for display comprises of moving the two hands in the third dimension.

observed in a field of view of a camera during the second gesture.
14. A head mounted device (HMD) for selecting an Augmented Reality (AR) object comprising: one or more processors; and memory storing computer-readable instructions that, when executed by the one or more processors, cause the HMD to: 

define a first Region-of-Interest (ROI) based on a first gesture of at least one hand of a user in a field of view of the HMD, wherein at least a portion of the first ROI is defined by a position of the at least one hand of the user
15. The apparatus of claim 10, wherein the first AR object and the second AR object are displayed in the ROI at a same time, and wherein a position of the first AR object is displayed relative to a position of the second AR object based on a depth of the second gesture.
Rejected based on obviousness analysis above in view of the teachings of the Kim reference. Kim teaches displaying at least three overlapping AR objects on a view of a real environment. At least three overlapped AR objects may be displayed in complex area 1212 in view 1210 in fig. 12.
16. The apparatus of claim 15, wherein the position of the first AR object is displayed relative to the position of the second AR object based on a change in depth between the first gesture and the second gesture.
From claim 14

wherein the first AR object is selected for display within the second shape when the at least one hand of the user is moved to a first depth relative to the two-dimensional plane, and wherein the second AR object is selected for display within the second shape when the at least one hand of the user is moved to a second depth relative to the two-dimensional plane, the first depth being different from the second depth
17. The apparatus of claim 10, wherein the first gesture defining the ROI is
performed by at least one hand of the user.
From claim 14

define a second ROI based on a second gesture, the second gesture being performed by a first movement of the at least one hand of the user, wherein the second ROI is defined within the display area displaying the one or more images of the scene captured by the HMD
18. The apparatus of claim 17, wherein the second gesture for selecting the


a mobile device.
14. A head mounted device (HMD) for selecting an Augmented Reality (AR) object comprising: one or more processors; and memory storing computer-readable instructions that, when executed by the one or more processors, cause the HMD to: 

define a first Region-of-Interest (ROI) based on a first gesture of at least one hand of a user in a field of view of the HMD, wherein at least a portion of the first ROI is defined by a position of the at least one hand of the user
20. The apparatus of claim 11, further comprising a display configured to display the first AR object and the second AR object, wherein at least the portion of the second AR object occludes at least the portion of the first AR object.
Rejected based on obviousness analysis above in view of the teachings of the Kim reference. Kim teaches displaying at least three overlapping AR objects on a view of a real environment. At least three overlapped AR objects may be displayed in complex area 1212 in view 1210 in fig. 12.
21. The apparatus of claim 11, further comprising a camera for capturing
the one or more images of the scene.
Rejected based on obviousness analysis above in view of the teachings of the Kim reference. Kim teaches displaying at least three overlapping AR objects on a view of a real environment. At least three overlapped AR objects may be displayed in complex area 1212 in view 1210 in fig. 12.



22. A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to:





obtain a first input associated with a first gesture performed by a user in a scene, the first input identifying a physical object out of a plurality of physical objects within the scene, the physical object being associated with a plurality of displayable AR objects;





select a first AR object for display from the plurality of displayable AR objects associated with the physical object, wherein at least a portion of the first AR object overlaps at least a portion of a second AR object associated with the physical object;


obtain a second input associated with a second gesture performed by the user in the scene, the second gesture performed in a direction toward the physical object in the scene in a third dimension relative to a two-dimensional plane of a region-of-interest (ROI) including the physical object within the one or more images of the scene, the ROI being based on
the first input; and











select, based on the second input, the second AR object, the second AR object being selected for display from the 


[…]

define a second ROI based on a second gesture, the second gesture being performed by a first movement of the at least one hand of the user, wherein the second ROI is defined within the display area displaying the one or more images of the scene captured by the HMD, and wherein the second ROI is a reduced-size region that is smaller than the first ROI; 

… 
select one or more AR objects for display within the second shape outlining the second ROI based on a subset of the plurality of targets being within the second ROI, the one or more AR objects being associated with the subset of the plurality of targets inside of within the second ROI; 

select, based on a third gesture, a first AR object or a second AR object from the one or more AR objects associated with the subset of the plurality of targets within the second ROI, the third gesture being performed by a second movement of the at least one hand of the user in a third dimension relative to the two-dimensional plane, wherein the first AR object is selected for display within the second shape when the at least one hand of the user is moved to a first depth relative to the two-dimensional plane, and wherein the second AR object is selected for display within the second shape when the at least one hand of the user is moved to a second depth relative to the two-dimensional plane, the first depth being different from the second depth; and 

display, on the HMD, the first AR object or the second AR object in association with a first target of the subset of the plurality of targets based on the third gesture.


23. The non-transitory computer-readable medium of claim 22, wherein the second AR object is selected for display from the plurality of displayable AR objects when the second gesture is made at a first depth relative to the two-dimensional plane in the direction toward the physical object.
From claim 22
wherein the first AR object is selected for display within the second shape when the at least one hand of the user is moved to a first depth relative to the two-dimensional plane, and wherein the second AR object is selected for display within the second shape when the at least one hand of the user is moved to a second depth relative to the two-dimensional plane, the first depth being different from the second depth;
24. The non-transitory computer-readable medium of claim 23, further comprising instructions that, when executed by the one or more processors, cause the
one or more processors to:

obtain a third input associated with a third gesture performed by the user, the third gesture being performed in the third dimension relative to the two-dimensional plane in the direction toward the physical object; and

select, based on the third input, a third AR object for display from the plurality of
displayable AR objects associated with the physical object, wherein the third AR object is selected when the third gesture is made at a second depth relative to the two-dimensional plane in the direction toward the physical object, the first depth being different from the second depth.



Rejected based on obviousness analysis above in view of the teachings of the Kim reference. Kim teaches displaying at least three overlapping AR objects on a view of a real environment. At least three overlapped AR objects may be displayed in complex area 1212 in view 1210 in fig. 12.
25. The non-transitory computer-readable medium of claim 22, wherein the second gesture includes movement of at least one hand of the user in the third dimension.
16. The HMD of claim 15, wherein the second movement for selecting the first AR object or the second AR object for display comprises of moving the two hands in the third dimension.
26. The non-transitory computer-readable medium of claim 25, wherein the at least one hand of the user is observed in a field 



at a same time, and wherein a position of the first AR object is displayed relative to a position of the second AR object based on a depth of the second gesture.
Rejected based on obviousness analysis above in view of the teachings of the Kim reference. Kim teaches displaying at least three overlapping AR objects on a view of a real environment. At least three overlapped AR objects may be displayed in complex area 1212 in view 1210 in fig. 12.
28. The non-transitory computer-readable medium of claim 27, wherein the position of the first AR object is displayed relative to the position of the second AR object based on a change in depth between the first gesture and the second gesture.
From claim 22

wherein the first AR object is selected for display within the second shape when the at least one hand of the user is moved to a first depth relative to the two-dimensional plane, and wherein the second AR object is selected for display within the second shape when the at least one hand of the user is moved to a second depth relative to the two-dimensional plane, the first depth being different from the second depth
29. The non-transitory computer-readable medium of claim 22, wherein the first gesture defining the ROI is performed by at least one hand of the user.
From claim 22

define a second ROI based on a second gesture, the second gesture being performed by a first movement of the at least one hand of the user, wherein the second ROI is defined within the display area displaying the one or more images of the scene captured by the HMD…
select one or more AR objects for display within the second shape outlining the second ROI
30. The non-transitory computer-readable medium of claim 29, wherein the second gesture for selecting the second AR 



31. The method of claim 1, further comprising:
displaying, by the device, the second AR object such that at least the portion of the
second AR object overlaps at least the portion of the first AR object.
Rejected based on obviousness analysis above in view of the teachings of the Kim reference. Kim teaches displaying at least three overlapping AR objects on a view of a real environment. At least three overlapped AR objects may be displayed in complex area 1212 in view 1210 in fig. 12.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-30 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smart Vision-Interactive Augmented Reality, Hand Tracking using Kinects SAP HANA, NetWeaver Cloud, published Nov. 25, 2012, hereinafter as Smart Vision, pages 1-60 in view of Berenson et al. (US 2013/0265222, filed 07/05/2012, hereinafter as Berenson).

As per claim 1, a method for selecting an Augmented Reality (AR) object on a device, comprising:
obtaining, by the device, a first input associated with a first gesture performed by a user of the device in a scene, the first input identifying a physical object out of a plurality of physical objects within the scene, the physical object being associated with a plurality of displayable AR objects; (Smart Vision discloses in [pages 11, 13-20, and 24] the device may be a wearable smart glasses comprises at least one camera, see pages 24 and 57. The device creates/displays parent AR objects based on identifying a physical object such as the “Korn Flakes” box. See page 13. The parent AR objects may be selectable AR objects such as “Sales”, “Region”, “Team”, etc. The parent selected AR object may be “Team”, which associated with a 3D list of a plurality of AR objects. See page 14. A user may use a first input associated with “pinch” gesture, wherein the device identifies the user hand gesture because the device tracks the hand of the user)
displaying, by the device, a first AR object, from the plurality of displayable AR objects associated with the physical object, wherein at least a portion of the first AR object overlaps at least a portion of a second AR object associated with the physical object; (Smart Vision discloses in [pages 13-20] the device displays, for example, a first AR object based on selecting parent AR object “Region”, see page 13, wherein the first AR object is an object associated with a plurality of AR objects in a 3D list. The first AR object “Adam Hislop” may partially overlap a second AR object “Dan Mcnamara” as they appear in page 13)
obtaining, by the device, a second input associated with a second gesture performed by the user of the device in the scene, the second gesture being performed in a direction toward the physical object in the scene in a third dimension relative to a two-dimensional plane of a region-of-interest including the physical object within the one or more images of the scene, the ROI being based on the first input; (Smart Vision discloses in [pages 13-14] the user may use the first input gesture to select a region of interest or ROI by pinching the parent AR object “team”, which generates the plurality of AR objects, in the 3D list, associated with the parent AR object “Team”. The 3D list may initially display the first AR object overlapping the second AR object as illustrated in page 13. The user use a second input gesture, which indicates “Pinch to Scroll” gesture) 
selecting, by the device based on the second input, the second AR object, the second AR object being selected for display from the plurality of displayable AR objects associated with the physical object; (Smart Vision discloses in [pages 13-14] the second input gesture, Pinch to Scroll, may be performed the user may fully display the second AR object “Dan Mcnamara” as appears on the top of the 3D list in page 14. Here, the term “selecting” may be interpreted as the user’s intention to focus the second AR object, using hand gesture, on the scene)

Smart Vision does not explicitly disclose “the second gesture being performed in a direction toward the physical object in the scene in a third dimension relative to a two-dimensional plane”. However, Berenson, in an analogous art, discloses in ([0027, 0033, 0043, and 0049] “User 22 can perform the Push gesture by moving hand 30 along Z -axis 36 toward display 28. Likewise, user 22 can perform the Pull gesture by moving hand 30 along Z -axis 36 away from display 28…Upon user 22 selecting interactive object 38C via a Find gesture, computer 26 presents interactive objects 38H, 38I and 38J upon detecting a Grab gesture followed by a Push gesture and an Execute gesture comprising a Release gesture, a Find gesture or a TimeClick gesture.” And in [0051] “a user gradually zooms in from viewing a menu of media types ( ZoomGrid Surface 52A in FIG. 4A), to types categories of movies (ZoomGrid Surface 52C in FIG. 4B), to viewing the movies in a particular category ( ZoomGrid Surface 52D in FIG. 4C), and then zooming in to select interactive object 38L for viewing (FIG. 4D).” the user may use a zoom hand gesture, see fig. 1, which indicated by a push gesture and a pull gesture, wherein the push gesture is a zoom-in gesture in a direction toward the target object, in the ZoomGrid surface 52 or the scene, in the z-axis or the third dimension relative to the x-axis and the y-axis or the two-dimensional plane)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smart Vision with the teaching of Berenson to associate depth-perceptive gesture that allows a user to zoom for more information lower levels of layered/stack display or in 3D map format because 3D map format may stack more information than 2D because information may be rendered in different layers.

As per claims 2, 11, and 23, the rejection of the method of claim 1 is incorporated and further wherein the second AR object is selected for display from the plurality of displayable AR objects when the second gesture is made at a first depth relative to the two-dimensional plane in the direction toward the physical object; (Smart Vision disclose in [pages 1 and 8-12] when selecting region, the object globe displays a plurality of objects around the globe. The rotate gesture may be the first gesture and zoom gesture may be the second gesture. The zoom gesture would allow display of 

As per claims 3, 12, and 24, the rejection of the method of claim 2 is incorporated and further comprising:
	Smart Vision does not explicitly disclose
obtaining, by the device, a third input associated with a third gesture performed by the user of the device, the third gesture being performed in the third dimension relative to the two-dimensional plane in the direction toward the physical object; selecting, by the device based on the third input, a third AR object for display from the plurality of displayable AR objects associated with the physical object, wherein the third AR object is selected when the third gesture is made at a second depth relative to the two-dimensional plane, the first depth being different from the second depth; and displaying, by the device, the third AR object. However, Berenson discloses in ([0049-0051] “a user gradually zooms in from viewing a menu of media types ( ZoomGrid Surface 52A in FIG. 4A), to types categories of movies (ZoomGrid Surface 52C in FIG. 4B), to viewing the movies in a particular category ( ZoomGrid Surface 52D in FIG. 4C), and then zooming in to select interactive object 38L for viewing (FIG. 4D).” The user may utilize zoom-in function based on the push gesture on interactive object 38 such that the user may select interactive object 38C, as a first object, and zoom-in from interactive object 38C on first surface 52A to second surface 52C, wherein surface 52C presents objects 38H-J. by selecting object 38I, as the second object, on surface 52C, the user may zoom-in from surface 52C to surface 52D, which presents objects 38L-M. Zooming-in from surface 52A to surface 52C would indicate a first depth. Similarly, zooming-in from surface 52C to surface 52D would indicate second depth. In addition, the user may select 38L, as the third object, on surface 52D. See fig. 2. Finally, Berenson teaches in fig. 5, which corresponds to [0073-0081] “"pile" 80 of interactive objects 38 that is viewable from a given glass door” the ZoomGrid surface 52 may similar to the 3D list because both user interfaces presents interactive objects on 3D display that may be manipulated by user hand motion gestures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smart Vision with the teaching of Berenson to associate depth-perceptive gesture that allows a user to zoom for more information lower levels of layered/stack display or in 3D map format because 3D map format may stack more information than 2D because information may be rendered in different layers.

As per claims 4, 13, and 25, the rejection of the method of claim 1 is incorporated and further wherein the second gesture includes movement of at least one hand of the user in the third dimension; (Smart Vision disclose in [pages 1 and 8-12] EX.: zoom gesture. However, Berenson teaches push gesture that may zoom in in the z-axis as indicated by the teaching of Berenson in the rejection of claims 1 and 3).

wherein the at least one hand of the user is observed in a field of view of a camera of the device during the second gesture; (Smart Vision disclose in [pages 1 and 8-12] the hand appears in the view on pages 2-20).

As per claims 6, 15, and 27, the rejection of the method of claim 1 is incorporated and further wherein the first AR object and the second AR object are displayed in the ROI at a same time, and wherein a position of the first AR object is displayed relative to a position of the second AR object based on a depth of the second gesture; (Smart Vision disclose in [pages 13-14] AR object “Adam Hislop” and AR object “Adam Mcnamara”, in the 3D list, may be displayed at the same time).

As per claims 7, 16, and 28, the rejection of the method of claim 6 is incorporated and further wherein the position of the first AR object is displayed relative to the position of the second AR object based on a change in depth between the first gesture and the second gesture; (Smart Vision disclose in [pages 1 and 8-12] AR object “Adam Hislop” and AR object “Adam Mcnamara”, in the 3D list, may be displayed at the same time in a partial overlapping in different depths as they appear in page 13).

As per claims 8, 17, and 29, the rejection of the method of claim 1 is incorporated and further wherein the first gesture defining the ROI is performed by at least one hand of the user; (Smart Vision disclose in [pages 1 and 8-12] EX.: the first gesture may be pinch or rotate gesture to select one icon of plurality of icons such as “product”, “Sales”, “Region”, and “Team” or rotate the 3D globe for different views).

As per claims 9, 18, and 30, the rejection of the method of claim 8 is incorporated and further Smart Vision does not explicitly disclose wherein the second gesture for selecting the second AR object for display includes moving the at least one hand in the third dimension. However, EX.: Berenson discloses [0026] push gesture can be implemented by a user to zoom in the z-axis using one or more hands as explained by in rejection of claims 1 and 3).

As per claim 10, an apparatus for selecting an Augmented Reality (AR) object, the apparatus comprising:
a memory; and a processor coupled to the memory (Smart Vision disclose in page 2, using HD camera and SAP NetWeaver Cloud having database, which indicates that a memory and processing power may be utilized from the HD camera and the cloud database) and configured to:
obtain a first input associated with a first gesture performed by a user; define, based on the first input, a Region-of-Interest (ROI) within one or more images of a scene, wherein the ROI includes a physical object within the scene, the physical object being associated with a plurality of displayable AR objects; (rejected based on rationale used in rejection of claim 1)
select a first AR object for display from the plurality of displayable AR objects associated with the physical object; (rejected based on rationale used in rejection of claim 1)
wherein at least a portion of the first AR object occludes at least a portion of a second AR object associated with the physical object; (rejected based on rationale used in rejection of claim 1)
obtain a second input associated with a second gesture performed by a user, the second gesture being performed in a third dimension relative to a two-dimensional plane of the ROI; (rejected based on rationale used in rejection of claim 1) and
select, based on the second input, the second AR object for display from the plurality of displayable AR objects associated with the physical object; (rejected based on rationale used in rejection of claim 1).

As per claim 19, the rejection of the apparatus of claim 11 is incorporated and further wherein the apparatus comprises a mobile device; (Smart Vision teaches in page 2 the use of AR glass, which is a mobile device).

As per claim 20, the rejection of the apparatus of claim 11 is incorporated and further comprising a display configured to display the first AR object and the second AR object; (Smart Vision [pages 2 and 8] the mobile communication device may be an eyepiece or glasses that executes an augmented reality application that configured to identify real world object and to associated or relate electronic information such as AR 

As per claim 21, the rejection of the apparatus of claim 11 is incorporated and further comprising a camera for capturing the one or more images of the scene; (Smart Vision teaches in page 2 the use of AR glass, which is a mobile device that may be equipped with HD camera).

As per claim 22, a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processor to:
obtain a first input associated with a first gesture performed by a user; (rejected based on rationale used in rejection of claim 1)
define, based on the first input, a Region-of-Interest (ROI) within one or more images of a scene, wherein the ROI includes an object within the scene, the object being associated with a plurality of displayable AR objects; (rejected based on rationale used in rejection of claim 1)
select a first AR object for display from the plurality of displayable AR objects associated with the object; (rejected based on rationale used in rejection of claim 1)
obtain a second input associated with a second gesture performed by the user, the second gesture being performed in a third dimension relative to a two-dimensional plane of the ROI; (rejected based on rationale used in rejection of claim 1) and
select, based on the second input, a second AR object for display from the plurality of displayable AR objects associated with the object; (rejected based on rationale used in rejection of claim 1).

Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. 
Argument: applicant’s argument may be based on amendment presented in the Non-Final filed 04/29/2021.
Response: the amendment has been fully considered and new mapping with the previous references have been applied as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        08/27/2021

/SHAHID K KHAN/Examiner, Art Unit 2178